Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable because the prior art fail to or render obvious to teach the claim limitation: “a first RF circuit configured to receive the signal in the second band or the signal in the third band from the first antenna and to provide the signal in the second band or the signal in the third band to the transceiver; a second RF circuit configured to receive the signal in the second band or the signal in the third band from the second antenna and to provide the signal in the second band or the signal in the third band to the transceiver; a first electrical path configured to receive the signal in the third band from the first antenna and to provide the signal in the third band to the transceiver; a second electrical path configured to receive the signal in the second band from the second antenna and to provide the signal in the second band to the transceiver; and a processor electrically connected with the transceiver, wherein the processor is configured to: allocate one available path among the first RF circuit, the second RF circuit, the first electrical path, and the second electrical path sequentially from a signal having a wider 3DOCKET No. SAMS13-09657PATENTbandwidth from among the signal in the second band and the signal in the third band based on indicators respectively associated with receiving the signal in the second band and the signal in the third band, when the signal in the second band and the signal in the third band are received through the first antenna and the second 

claim 11 is allowable because the prior art fail to or render obvious to teach the claim limitation: “obtaining indicators from an external device transmitting the signal in the first band and the signal in the second band; comparing a bandwidth of the signal in the first band and a bandwidth of the signal in the second band when the signal in the first band and the signal in the second band are received; allocating one available path, which transfers the signal in the first band or the signal in the second band, from among a plurality of paths sequentially from a signal having a wider bandwidth from among the signal in the first band and the signal in the second band based on the indicators respectively associated with receiving the signal in the first band and the signal in the second band; and receiving the signal in the first band and the signal in the second band through the allocated paths, respectively.”

Kohlmann et al. US 20160218792 A1 teaches in [0036] switching and selection logic 316 may selectively couple an output of one of the LNAs 312, 314 to the connection 375 to route the first signal to the receiver 342 and to initiate measurements of the first signal at the receiver 342. [0072-0073] After activating the bypass path 604, a received signal may be provided from the antenna 350 to the LNA 352. However, the prior art fails to teach the claim limitation cited above.

Sathanth et al. US 20100159847 A1 teaches in Fig. 2 and [0026] convert a reception signal of a first frequency band that is input from the first antenna to a reception signal of a second frequency band. However, the prior art fails to teach the claim limitation cited above.

Khlat et al. US 20170288765 A1 Fig. 2 and para. [0040] first and second antennas and corresponding LB, MB/HB filters. However, the prior art fails to teach the claim limitation cited above.



Kadous et al. US 20150139015 A1 in para. [0129-0134 & 0161-0170] network may perform standard operations to instruct the first subscription to move from an interfering frequency band to a non-interfering frequency band. However, the prior art fails to teach the claim limitation cited above.

VENKATARAMAN et al. US 20180070250 A1 in para. [0028] teaches prioritization will prioritize higher throughputs for the UE based on the fact that using four carriers will generally result in a higher throughput than three carriers or two carriers. However, the prior art fails to teach the claim limitation cited above.

Song et al. US 20180131478 A1 in para. [0115 & 0129-0131] the processor 480 can set the paths in the pre-processing unit, the weight factor, the antenna gain, a calibration offset value, or simulation results according to the selected CA band combination. Further in para. [0115 & 0129-0131 & 0074 & 0076-0079] The processor 480 can send the control signal to at least one band switching unit according to the combination selected from the inter-CA band combinations. [0168-0170] processor 480 can select one of the CA band combinations and thus generate a control signal for controlling configurations of the band switching units. The selection can be sequentially conducted in a preset order, or the selection can be executed according to information received from a network provider. The selection may also be conducted according to a user's setting. However, the prior art fails to teach the claim limitation cited above.

KR 10-2013-0087869 A (LG ELECTRONICS INC.) 07 August 2013 (listed as D1 reference in the PCT report) in para. [0106-0111] and Fig. 2-6 teaches mobile terminal may include at least one switch unit 230 for selectively connecting the antenna and the transceivers. However, the prior art fails to teach the claim limitation cited above.

KR 10-2013-0056634 A (SAMSUNG ELECTRO-MECHANICS CO. LTD.) 30 May 2013 (listed as D2 reference in the PCT report) teaches wireless LAN / Bluetooth / GPS single antenna type combo module, comprising a wireless LAN module, a Bluetooth module, and a GPS module, wherein the dual band antenna transmits and receives a first band wireless signal and a second band wireless signal. However, the prior art fails to teach the claim limitation cited above.



Therefore, claims 1-11 and 13-15 are allowed

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/08/2021, with respect to Objection to Drawing have been fully considered and are persuasive according to the Amendment to the Drawing of Fig. 2 filed on 02/08/2021.  The Objection to Drawing of Fig. 2 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/WUTCHUNG CHU/Primary Examiner, Art Unit 2468